DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 16/682,345 (“345 reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 13, 2019 (“345 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 345 reissue Application is a reissue application of U.S. Patent No. 9,832,007 (“007 patent”) titled “TIME-ALIGNMENT MEASUREMENT FOR HYBRID HD RADIOTM TECHNOLOGY.”   The 007 patent was filed on Apr. 14, 2016 and assigned by the Office US patent application number 15/099,233 (“233 application”) and issued on Nov. 28, 2017 with claims 1-16 (“Originally Patented Claims”).

II. PRIORITY CLAIMS
Based upon a review of the instant reissue application and 007 patent, the Examiner finds that the instant reissue application does not claim benefit to any domestic or foreign priority.
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions.

III. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 007 patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing ex parte or inter partes), supplemental examinations, or certificates of correction.

IV. PRELIMINARY AMENDMENT
The 345 reissue Application contains a preliminary amendment (“345 Preliminary Amendment”).  The 345 Preliminary Amendment contained, among other things, “REMARKS” (“2019 Remarks”), a “Reissue Application Declaration by the Inventor” (“2019 Reissue Dec”) and “AMENDMENTS TO THE CLAIMS” (“2019 Claim Amendment”).   The 2019 Claim Amendment amended independent claims 1-3, 5-7, 9-10 and 12-16.  The instant reissue application is a broadening reissue application.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-16 are currently pending (“Pending Claims”).
Claims 1-16 are currently examined (“Examined Claims”).
No Claims is withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-16 are rejected.   

VI.  CLAIM OBJECTIONS

A.	Claim listing should be complete 
37 CFR 1.171 states:


MPEP 714 states:
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

CFR 1.173 (b) states:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

Claims 4, 8, and 11 are objected to under 37 C.F.R. § 1.173 (b).  According to CFR 1.173(b), as interpreted with aid of 37 CFR 1.171 and MPEP § 714, the status of every claim must be indicated and a complete listing of claims should be presented.   However, the status of Claims 4, 8 and 11 are not indicated in the 2019 Claim Amendment and Claims 4, 8, 11 are not included in the claim listing.

Appropriate correction is required.

B. 	Claim marking
	37 CFR 1.173 (d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:


(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.

In the 2019 Claim Amendment, Applicant uses strike-out for matter to be omitted.  However bracket should be used to enclose matter to be omitted.
Appropriate correction is required.

C. 	Notice
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the 2019 Claim Amendment.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that includes an incorrect or missing claim status identifier, incomplete listing, or incorrect markings, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  

VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.



B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Processing circuitry:  “(1) (A) (computers) (hardware).  A data processing circuitry. (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessing circuitry; preprocessing circuitry. (B) A device that contains a central processing unit.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.	Claims Not Invoking 35 U.S.C. §112 (f)
The Examiner finds that claims 1-11 do not invoke 35 U.S.C. §112 (f). For support of this position, the Examiner notes the following: 
Claims 1-11 are method claims.  Claims 1-11 recite neither "step for" nor "means for," nor a generic placeholder for "step for" or "means for."  Therefore claims 1-10 fails Prong (A) as 


D.  	Claims invoking 35 U.S.C. § 112 (f)
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 (f). See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 (f), a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 (f).  If a phrase invokes § 112 (f), the corresponding structure or materials will also be determined.
	For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
MPEP 2181.V also states:
It is important to distinguish between claims that recite multiple functional limitations (a common practice particularly in the computer-related arts) and claims that recite a single element in means-plus-function terms (rare in most arts). In computer-implemented inventions, a microprocessing circuitry may be programmed with different algorithms, with each algorithm performing a separate 
Applicants frequently draft claims to computer-related inventions using a shorthand drafting technique that recites a generic placeholder, such as a “system”, that performs a series of functions. This shorthand drafting technique does not avoid invoking 35 U.S.C. 112(f) or pre-AIA  section 112, sixth paragraph. See MPEP § 2181, subsection II.B. Each function recited in this manner should be interpreted as a separate section 112(f) or pre-AIA  section 112, sixth paragraph limitation.

The Examiner has reviewed the Examined claims of the instant reissue application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following limitations or functional phrases of the pending claims invokes § 112 (f).  

(1)   Functional Phrase #1
processing circuitry configured: 
to receive an audio signal that includes multiple audio streams; 
to demodulate the audio signal to produce a first audio sample stream and a second audio sample stream; 
to use a normalized cross-correlation of envelopes of the first audio sample stream and the second audio sample stream to measure a time offset between the first audio sample stream and the second audio sample stream; 
to compute a coarse envelope cross-correlation over a first range of lag values to locate a vicinity of the time offset; and 
to subsequently compute a fine envelope cross-correlation over a second range of lag values, wherein the second range of lag values is narrower than the first range of lag values.

--“Functional Phrase #1” or “FP#1” as recited in e.g. claim 12.

The claimed functions of FP#1 are:
to receive an audio signal that includes multiple audio streams; 
to demodulate the audio signal to produce a first audio sample stream and a second audio sample stream; 
to use a normalized cross-correlation of envelopes of the first audio sample stream and the second audio sample stream to measure a time offset between the first audio sample stream and the second audio sample stream; 
to compute a coarse envelope cross-correlation over a first range of lag values to locate a vicinity of the time offset; and 
to subsequently compute a fine envelope cross-correlation over a second 

--“Claim Functions of FP#1” or “Functions of FP#1.”

i. 	3-Prong Analysis:  Prong (A)
In accordance with Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A) (emphasis added).
As an initial matter, the Examiner finds that Functional Phrases #1 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “processing circuitry” is a generic placeholder for the phrase “means for,” i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
The Examiner has reviewed the specification, prior art on the record, dictionaries and concludes that the term “processing circuitry” does not denote sufficient structure to perform the entire claimed function. 
Accordingly, the Examiner concludes that the phrase “processing circuitry” as set forth in Functional Phrases #1 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processing circuitry” is merely a generic placeholder having no specific structure associated therewith for performing the function, the Examiner concludes Functional Phrases #1 meets invocation Prong (A).


ii.	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of claim 1, the Examiner finds that the functions associated with Functional Phrase #1 are Functions of FP#1.
Because Functional Phrase #1 includes the functions expressly noted above, the Examiner concludes that Functional Phrase #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C).

Based upon a review of Functional Phrase #1, the Examiner finds Functional Phrase #1 does not contain sufficient structure for performing the entire Functions of FP#1.  See also Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015).
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function(s), the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).


iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 7286 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 7289 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
MPEP 2181 states:
“[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 7286, 7289 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessing circuitry and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

Based upon a review of the 345 reissue application itself, the corresponding structure/algorithms for the functions of FP#1 are listed as follows:

to demodulate the audio signal to produce a first audio sample stream and a second audio sample stream (the AM or FM  demodulator 20 in Fig. 4 and the HD Radio digital demodulator 24 in Fig. 4); 
to use a normalized cross-correlation of envelopes of the first audio sample stream and the second audio sample stream to measure a time offset between the first audio sample stream and the second audio sample stream (col. 5, line 59-col. 6, line 51, col. 9, lines 11-63, col. 10, lines 20-64, and description in association with 38 in Fig. 4, Fig. 12); 
to compute a coarse envelope cross-correlation over a first range of lag values to locate a vicinity of the time offset (col. 9, line 11-col. 10, line 14, col. 14, lines 6-27, and description in association with 130 in Fig. 12); and 
to subsequently compute a fine envelope cross-correlation over a second range of lag values, wherein the second range of lag values is narrower than the first range of lag values (col. 9, lines 24-34, col. 14, lines 28-41, and description in association with 134 in Fig. 12).

 (2) 	Dependent claims
Each of the following claims is analyzed as FP#1 in claim 12 and the conclusion of the analysis is indicated below:
Claim 13. The audio signal receiver of claim 12, wherein the processing circuitry is further configured to use quadratic interpolation of peak indices to improve resolution of a computed peak lag. (Does not further invoke 112 (f) because quadratic interpolation is a known algorithm.)  


to compute the normalized cross-correlation of envelopes using a vector of samples of the first audio sample stream and a vector of samples of the second audio sample stream to produce bifurcated and composite correlation peaks (Invoke 112 (f), algorithm - col. 9, line 11-col. 10, line 63, description associated with 130,132, and 134 in Fig. 12); and 
to compare the bifurcated and composite correlation peaks for correlation validation via temporal consistency (Invoke 112 (f), algorithm - col. 9, lines 53-63, and description associated with 140 in Fig. 12).

Claim 15. The audio signal receiver of claim 12, wherein the processing circuitry is further configured to compute the normalized cross-correlation of envelopes using a vector of samples of the first audio sample and a vector of samples of the second audio sample stream to produce current and previous peaks (Invoke 112 (f), algorithm - col. 9, line 35-col. 10, line 64, description associated with 130,132, and 134 in Fig. 12): and 
to compare the current and previous peaks for correlation validation via temporal consistency (Invoke 112 (f), algorithm - col. 9, lines 53-63, description associated with 140 in Fig. 12).

Claim 16. The signal receiver of claim 12, wherein the processing circuitry is further configured to calculate phase-adjusted frequency-domain correlation coefficients to validate the time offset (Invoke 112 (f), algorithm –col. 11, lines 32-67).

E. 	Non-Functional Descriptive material
MPEP 2111.05 states:
However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

As noted in Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749 (Fed. Cir. 2018):
Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied…. While early cases developing this doctrine applied it to claims literally encompassing “printed” materials…. Rather, we have held that a claim limitation is directed to printed matter if it claims the content of information. [Citations and quotations omitted]
Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under  35 U.S.C. § 101…. While the doctrine's underlying rationale is in subject matter eligibility, its application has been in analyzing other patentability requirements, including novelty under  35 U.S.C. § 102…. [Citations and quotations omitted.]
If a claim limitation is directed to printed matter, then the next step is to ascertain whether the printed matter is functionally related to its ‘substrate.’  Printed matter that is functionally related to its substrate is given patentable weight…. Likewise, where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. [Citations omitted.]


Common situations involving nonfunctional descriptive material are:

- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,

- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or

- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

In this office action, non-functional descriptive will be identified and the identified non-functional descriptive material may not be given patentable weight.

VIII. CLAIM REJECTIONS - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A.	Defective Oath/Declaration
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414.  Note that the 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration fails to identify the error in the claims by reference to the specific claim(s) and the specific claim language wherein lies the error or point out the specific difference between the amended feature and the original feature of at least one claim.
Claims 1-16  are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

IX. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.	Claims 1-6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elenes et al (US Patent Pub 2013/003637, hereafter Elenes, cited by IDS) in view of Shridhar et al (US Patent Pub 2007/0293167, hereafter Shridhar).
Regarding claim 1, Elenes teaches a method of operating an audio signal receiver to process an audio signal that includes multiple audio streams, the method comprising: 

using a [normalized] cross-correlation of envelopes of the first audio sample stream and the second audio sample stream to measure a time offset between the first audio sample stream and the second audio sample stream (paragraph [0050], “Each of buffers 56A and 56B is coupled to provide data from its respectively received decimated data stream to correlator 57. Correlator 57 may perform a digital correlation operation on the two streams of decimated data, the results of which may indicate the relative time alignment between the analog and digital data streams at a given point in time. More particularly, the correlation operation performed by correlator 57 may include multiplying together decimated data from each stream. The result of the multiplication may appear as noise, with a large peak when the data streams are aligned in time. Correlator 57 may also determine which of the analog and digital data streams is leading the other.” The first audio sample stream can be one of analog and digital data streams and the second audio sample stream is the other data stream. The time offset is the delay or time alignment, correlation is a cross-correlation because it is between the first audio sample and the second audio sample.  See also paragraphs [0051] and [0073]); 
producing an audio blend by blending an output of the audio signal receiver from the  first audio sample stream to the second audio sample stream or from the second audio sample stream to the first audio sample stream (see the description associated with the Blend Unit 17 in Figs. 1, 4, 6, 7 and 835 in Fig. 8 and 925 in Fig. 9); 
phase-adjusting the second audio sample stream (825 in Fig. 8, adjusting delay or time alignment between data streams is phase-adjusting, see also 915 and 920 in Fig. 9, aligning two 
using the phase-adjusted second audio sample stream to temporarily replace input audio frames during blend ramps used in the audio blend of the output of the audio signal receiver (see 835 in Fig. 8 and 925 in Fig. 9 and the descriptions associated with them, the phase adjusted second audio sample stream is used for the blending). 
However, Elenes does not expressly teach using a normalized cross-correlation of envelops of the first and the second data streams.  
In the same field of blending hybrid radio signal (Abstract of Shridhar), Shridhar teaches 
[0037] Corrj represents the correlation of an analog signal component A with a digital signal component D, at a point in time j, and i represents a summation variable to be summed over a range from -N to N. The summation range may include other values, as well as non-symmetrical ranges. The correlation value Corrj may be normalized by the power of the hybrid signal (A*D) such that the normalized correlation value Corrj may have a maximum value of ±1. The content included in the analog signal component A and the content included in the digital signal component D may be substantially correlated when the normalized correlation value has a value of approximately ±1. The correlation module 114 may determine that the contents of the audio signal components are correlated when the normalized correlation value has a value substantially close to a correlation threshold, such as within a certain percentage of one. For example, if the normalized correlation value Corrj is greater than 0.95, the contents of the audio signal components may be determined to be correlated in the time domain. Other example correlation thresholds may be possible.

	-paragraph [0037] of Shridhar, emphasis added.

	As can be seen above, Shridhar teaches computing a normalized cross-correlation of envelops of an analog signal component and a digital signal component for blending the two signals.  
	It is desirable to reduce analog-digital switching drawbacks (paragraphs [0006]-[0008] of Shridhar).  Therefore it would have been obvious to one of ordinary skills in the art, at the time 
	The combination of Elenes with Shridhar is also supported by KSR Rationale (B) Simple substitution of one known element for another to obtain predictable results because substituting the cross-correlation of Elenes by the normalized cross-correlation as it is done in Shridhar will obtain predictable results.  

Regarding claim 2, Elenes and Shridhar teach the method of claim 1, further comprising: using the time offset to align the first audio sample stream and the second audio sample stream (Elenes: Figs. 8 and 9, especially, 825 and 830 in Fig. 8 and 915 and 920 in Fig. 9; Shridhar, 506 in Fig. 5).  

Regarding claim 3, Elenes and Shridhar teach the method of claim 1, wherein the first audio sample stream is an  audio sample stream, and the method further comprising: 
using the time offset to scale an signal blend metric (Elenes: description associated with 825 and 830 in Fig. 8, 915 and 920 in Fig. 9; Shridhar, description associated with Figs. 5-7), to control blend thresholds in the audio blending of the output of the audio signal receiver (Elenes: description associated with 825 and 830 in Fig. 8, 915 and 920 in Fig. 9; Shridhar, description associated with Figs. 5-7), and to inhibit audio blending when misalignment is detected (Elenes: description associated with 825 and 830 in Fig. 8, 915 and 920 in Fig. 9; Shridhar, description associated with Figs. 5-7).  



Regarding claim 5, Elenes and Shridhar teach the method of claim 1, further comprising: computing cross-correlation of the first audio sample stream and the second audio sample stream (Elenes: paragraphs [0050]-[0051] and [0073], Fig. 12; Shridhar: paragraph [0037]) to predict sound quality of a potential audio blend (intended purpose, need not be given patentable weight).  

Regarding claim 6, Elenes and Shridhar teach the method of claim 1, wherein: the normalized cross-correlation of envelopes is computed using a vector of bandpass samples of the first audio sample stream and a vector of bandpass samples of the second audio sample stream (Shridhar: paragraph [0037], see Eqn. 1, the A(i) from i=-N to N is a vector of bandpass samples so is D(i+j)).

Regarding claim 9, Elenes and Shridhar teach the method of claim 1, wherein the normalized cross-correlation of envelopes is computed using a vector of samples of the first audio sample stream and the vector of samples of the second audio sample stream (Shridhar: paragraph [0037], see Eqn. 1, the A(i) from i=-N to N is a vector of samples so is D(i+j)); and 

Regarding claim 10, Elenes and Shridhar teach the method of claim 1, wherein: the normalized cross-correlation of envelopes is computed using a first audio vector of samples of the first audio sample stream and a second audio vector of samples of the second audio sample stream (Shridhar: paragraph [0037], see Eqn. 1, the A(i) from i=-N to N is a vector of samples of the first audio sample stream, D(i+j) is a second audio vector of samples of the second audio sample stream); and the normalized cross-correlation of envelopes of the first audio vector and the second audio vector produces current and previous peaks that are compared for correlation validation via temporal consistency (does not further limit the steps in claim1 and therefore it is non-functional descriptive material. Also met by Elenes: paragraphs [0051]-[0052], peaks need to be compared when conducting peak searching).  

B.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elenes in view of Shridhar, further in view of Carlsson et al (US Patent Pub 2013/0303098, hereafter Carlsson).
Regarding claim 7, Elenes and Shridhar teach the method of claim 1.  However they do not expressly teach
using a coarse envelope cross-correlation computed over a first range of lag values to locate a vicinity of the time offset; and 


	In the field of radio receiver quality test measurement, Carlsson teaches

[0058] In step 210, a "coarse" correlation of the sample input vector and reference signal is computed, for example by "sliding" one past the other, and the peak of that sliding correlation is taken as an indication of the time offset between the input signal and the reference with an accuracy of the sampling period. In step 212, a "fine" correlation is computed, as the accuracy of the time offset generally needs to be better than just the sampling period in order to meet device requirements. It will thus be understood that the " coarse" correlation is one that simply has a resolution limited by the sampling rate and that the " fine" correlation is one that has a higher resolution, e.g., through over-sampling or interpolating as described above.

-paragraph [0058] of Carlsson.

In other words, Carlsson teaches using a coarse correlation and then a fine correlation. In fact, using coarse correlation and then a fine correlation over a range this is smaller than the range of the coarse correlation is well known in the art.  Also it is known in the art that this method can reduce the level of computation.  It is desirable to reduce the level of computation, therefore it would have been obvious to one of ordinary skills in the art, at the time the 007 patent was effectively filed, to use a coarse cross-correlation and then a fine cross-correlation in the method of Elenes so that level of computation is reduced to achieve a higher precision.  
Further the combination of Carlsson with Elenes and Shridhar is also supported by (C) Use of known technique to improve similar devices (methods, or products) in the same way because using the method of Carlsson of using a coarse correlation and then a fine correlation will reduce level of computation and improve the method of Elenes and Shridhar in the same way.

C.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elenes in view of Shridhar and Carlsson,  further in view of Fujimura et al (US Patent Pub 2014/0036765, hereafter Fujimura)

Regarding claim 8, Elenes, Shridhar and Carlsson teach the method of claim 7.  However, they do not expressly teach using quadratic interpolation of peak indices to improve resolution of a computed peak lag.  Note that the phrase “to improve resolution of a computed peak lag” is intended use or purpose and need not be given patentable weight.  
In the field of endeavor of relay satellite and  satellite communication system, Fujimura teaches using an interpolation process such as a quadratic curve approximation to peak value in autocorrelation (paragraph [0157]).  
] The path delay difference detecting unit 711 obtains the position (=Δτ) of the autocorrelation power peak value using an autocorrelation power Pi (i=0, .±1, ±2, . . . ) series. For example, the path delay difference detecting unit 711 obtains the position (=Δτ) of the peak value by a quadratic curve approximation process using three autocorrelation power values including a maximum value among the autocorrelation power Pi (i=0, ±1, ±2, . . . ) series and power values before and after the maximum value. In the example of FIG. 21, the path delay difference detecting unit 711 obtains the position (=Δτ) of the peak value by a quadratic curve approximation process using three points of P0, P+1 and P+2. In order to increase the calculation accuracy of Δτ, the path delay difference detecting unit 711 may increase the number of used points of the autocorrelation powers Pi (i=0, ±1, ±2, . . . ) to five points, seven points and so on, instead of three points, and then obtain the position (=Δτ) of the peak value by an interpolation process such as a quadratic curve approximation.

-paragraph [0157], Fujimura.

It is desirable to be efficient in computation.  Therefore it would have been obvious to one of ordinary skills in the art, at the time that the 007 patent was effectively filed, to use quadratic interpolation of peak indices in the method of Elenes, Shridhar and Carlsson so that peak in correlation can be found more efficiently and accurately.

D.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elenes et al (US Patent Pub 2013/003637, hereafter Elenes, cited by IDS) in view of Shridhar et al (US Patent Pub 2007/0293167, hereafter Shridhar), further in view of Carsello (US Patent Pub 2004/0218699).

Regarding claim 11, Elenes and Shridhar teach the method of claim 1.  However they do not teach the method further comprising: calculating phase-adjusted frequency-domain correlation coefficients (the phrase “to validate the time offset” is intended use and need not be given patentable weight).  In the field of wireless receiver (abstract), Carsello discloses:
[0082] Referring to FIG. 7, a flow chart showing more detail for the flow chart of FIG. 6 is discussed and described. Following from 602, the frequency offset between a nominal frequency of the wireless receiver 300 and the frequency of the received sample sequence is estimated by finding a peak value in a frequency domain correlation of the data corresponding to the message identifier and the data corresponding to the received sample sequence. To obtain a better frequency offset estimate, a zero-padded Fast Fourier Transform of the received signal, in an exemplary case with twice the frequency resolution, is calculated 700 (Ref. Eq. 7). The expected waveform samples are similarly transformed by Fast Fourier Transform. A matched filter correlation in the frequency domain or frequency domain correlation is computed 702 (Ref. Eq. 9) and the frequency offset is then calculated 704 (Ref. Eq. 10). The calculated frequency offset is used to adjust the received waveform 706 (Ref. Eq. 12) and in later calculations to determine the time offset of the received signal following at 606.

	-paragraph [0083] of Carsello.
	In other words, Carsello teaches calculating a phase-adjusted frequency-domain correlation coefficients and then to determine or validate time offset.  Further it is known in the art at the time the 007 was effectively filed that a frequency domain correlation can be used in place of a time domain correlation.  The combination of Carsello with Elenes and Shridhar is 

X.  ALLOWABLE SUBJECT MATTER
Claims 12-16 would be allowable if a new reissue declaration is filed to overcome the rejection(s) under 35 U.S.C. 251, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
FP#1 in claim 12 invokes § 112 ¶ f.  The prior art on the record including Elenes, Shridhar and Carsello fails to teach the algorithm associated with FP#1 in claim 12, specifically, the prior art fails to disclose the algorithm as disclosed in col. 9, line 11-col. 10, line 14, col. 14, lines 6-41 and in Fig. 12 of the 007 patent associated with the following functions 
to compute a coarse envelope cross-correlation over a first range of lag values to locate a vicinity of the time offset; and 
to subsequently compute a fine envelope cross-correlation over a second range of lag values, wherein the second range of lag values is narrower than the first range of lag values.



XI. CONCLUSION
A.	 Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on 571-272-7636.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Yuzhen Ge/
Primary Examiner, Art Unit 3992

Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.